Exhibit 10.1


SECOND AMENDED AND RESTATED
UNCONDITIONAL GUARANTY AGREEMENT




THIS SECOND AMENDED AND RESTATED UNCONDITIONAL GUARANTY AGREEMENT, made
effective as of the 31st day of December, 2004, by OUTBACK STEAKHOUSE, INC., a
Delaware corporation (the "Guarantor"), to and for the benefit of BANK OF
AMERICA, N.A., a national banking association (hereinafter referred to as "the
Bank").


W I T N E S S E T H:


WHEREAS, Guarantor is in the business of operating and franchising Outback
Steakhouse restaurants in various locations, including, without limitation, the
State of California; and


WHEREAS, Guarantor desires that the development and opening of Outback
Steakhouse restaurants in the State of California be accelerated for the direct
financial benefit of Guarantor and, in order to accelerate the development and
opening of Outback Steakhouse restaurants in the State of California, Guarantor
has agreed to act as a guarantor for a loan to provide funds for the development
and opening of such restaurants; and


WHEREAS, Bank has made or has agreed to grant a certain line of credit (the
"Loan") in the maximum aggregate principal amount (subject to the terms and
conditions of the Loan Agreement, as hereinafter defined) of THIRTY-FIVE MILLION
AND NO/100 DOLLARS ($35,000,000.00) to T-BIRD NEVADA, LLC, a Nevada limited
liability company hereinafter referred to as "Borrower," for the development and
opening of Outback Steakhouse restaurants in the State of California, pursuant
to the terms of a certain Second Amended and Restated Loan Agreement between
Borrower and Bank, and joined in by Guarantor, dated of even date herewith (the
"Loan Agreement"); and


WHEREAS, in consideration of the Bank's agreement to extend the Loan to the
Borrower and thereby benefit the Guarantor, the Guarantor has agreed to
absolutely and unconditionally guaranty (i) the payment and performance
obligations of Borrower under that certain Second Amended and Restated
Promissory Note in the original principal amount of $35,000,000.00 executed by
Borrower in favor of the Bank dated of even date herewith (the "Note"), the Loan
Agreement and all other documents executed by Borrower in connection therewith
(the "Documents"), and (ii) costs and expenses incurred by the Bank as set forth
in Paragraph 9 herein;





 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for and in consideration of the premises, and in order to induce
the Bank to enter into the Loan Agreement and other documents evidencing and/or
securing the Loan, the Guarantor hereby:


1.  Unconditionally and absolutely guarantees (i) the prompt and punctual
payment of the Loan, and (ii) the due and punctual performance and observance by
Borrower of all of the other terms, covenants and conditions imposed on Borrower
by the Loan Agreement or any of the other Documents, whether according to the
present terms thereof, at any earlier or accelerated date or dates as provided
therein, or pursuant to any extension of time or to any other change or changes
in the terms, covenants and conditions thereof now or at any time hereafter made
or granted. This Guaranty shall be deemed continuing and shall apply whether or
not the obligations guaranteed hereby are secured by security agreements,
mortgages, securities or any other type or kind of security and whether or not
such security is acquired in the regular course of business, by pledge or other
collateral agreement or by purchase and whether or not any security is endorsed
with or without recourse.
 
2.  Waives diligence, presentment, protest, notice of dishonor, extension of
time of payment, notice of acceptance of this Guaranty, nonpayment at maturity,
and consents to any and all forbearance and extensions of the time of payment of
any of the obligations or indebtedness hereby guaranteed and any and all changes
in the terms, covenants and conditions thereof and of the Loan Agreement or
other Documents hereinafter made or granted and to any and all substitutions,
exchanges or releases of all or any part of the collateral therefor; it being
the intention hereof that, except as expressly provided herein, the Guarantor
shall remain liable hereunder until the terms, covenants and conditions of each
of the Loan Agreement and the other Documents shall have been fully performed
and observed by Borrower, notwithstanding any act, omission or thing which might
otherwise operate as a legal or equitable discharge of the Guarantor. The
Guarantor hereby expressly consents to the extension, from time to time, of the
time of payment in full or in part of any and all of the obligations and
indebtedness guaranteed hereby, and hereby waives notice to, or obtaining the
consent of, the Guarantor. Such extension or extensions may be longer than the
time for repayment in the original obligations. The Guarantor further agrees
that this Guaranty shall apply with equal force and effect to any renewal or
renewals, re-casting, restructuring or consolidation of any of such obligations
or indebtedness.
 
3.  Agrees that if at any time all or any part of any payment theretofore
applied by the Bank to any indebtedness or liability of Borrower is, or must be,
rescinded or returned by the Bank for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of Borrower, such
indebtedness or liability shall for the purposes of this Guaranty, to the extent
that such payment is or must be rescinded or returned, be deemed to have
continued in
 



  2

--------------------------------------------------------------------------------

 

 
existence notwithstanding such application, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such indebtedness or
liability as though such application had not been made.
 
4.  Agrees that no act or omission of any kind by the Bank, or any agent,
officer or employee of the Bank, or any of them, shall affect or impair this
Guaranty and neither the Bank, nor any such agent, officer or employee of the
Bank shall have any duties to the Guarantor. The Guarantor hereby agrees that
its obligation hereunder shall be absolute and primary and shall be complete and
binding as to the Guarantor upon this Guaranty being executed by it and subject
to no conditions precedent or otherwise. This Guaranty contains the full
agreement of the Guarantor and is not subject to any oral conditions.
 
5.  Agrees that this Guaranty may be enforced by the Bank without first
resorting to or exhausting any other security or collateral or without first
having recourse on the Note, the Loan Agreement or any other Documents, or any
of them, or any property or security covered by any of the Documents; provided,
however, that nothing herein contained shall prevent the Bank from first suing
on the Note, the Loan Agreement or any other Documents, or any of them.
 
6.  Agrees that the Bank may, from time to time, without notice to the
Guarantor, assign or transfer any or all of the obligations guaranteed hereby or
any interest therein; and notwithstanding any such assignment or transfer or any
subsequent assignment or transfer thereof, such obligations shall be and remain
obligations for the purposes of this Guaranty, and each and every immediate and
successive assignee or transferee of any of such obligations, or of any interest
therein, shall, to the extent of the interest of such assignee or transferee in
such obligation, be entitled to the benefits of this Guaranty to the same extent
as if such assignee or transferee were the Bank.
 
7.  Agrees that the obligations of the Guarantor hereunder shall be continuing
and irrevocable. No modification or waiver hereof shall be binding upon the Bank
unless such modification or waiver shall be in writing and signed by a duly
authorized officer of the Bank.
 
8.  Agrees that this Guaranty shall be construed in accordance with and governed
by the laws of the State of Florida. Wherever possible each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provisions shall be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
 
9.  Agrees to pay all reasonable costs and expenses of every kind incurred by
the Bank in (a) enforcing this Guaranty, (b) enforcing the Bank's rights under
 



  3

--------------------------------------------------------------------------------

 

 
the Loan Agreement, or any of the other Documents, and (c) realizing on or
protecting any collateral from time to time pledged for this Guaranty. "Costs
and expenses" as used herein shall include, without limitation, the reasonable
attorneys' and legal assistants' fees incurred by the Bank in retaining counsel
for advice, suit, appeal or any insolvency or other proceedings under the
Federal the Bankruptcy Code or otherwise, or for any purpose specified in the
preceding sentence.
 
10.  Agrees that this Guaranty shall inure to the benefit of the Bank, and its
respective successors and assigns and shall be binding upon and enforceable
against the Guarantor and its successors and assigns.
 
11.  Agrees that promptly after the occurrence thereof subsequent to the date of
the most recent financial statements provided to the Bank by the Guarantor, the
Guarantor shall be obligated to provide the Bank with written notification of
any change in the condition of the Guarantor, financial or otherwise, which
materially adversely affect the ability of the Guarantor to perform under this
Guaranty, other than changes occurring in the ordinary course of business, none
of which changes shall have been materially adverse.
 
12.  Agrees to deliver to Bank the annual audited financial statements of
Guarantor that are required by the Loan Agreement.
 
13.  Agrees to deliver to the Bank each year a copy of the Guarantor's annual
income tax return within forty-five (45) days after the same is filed with the
Internal Revenue Service.
 
14.  Represents to the Bank that there is not now pending against or affecting
the Guarantor, nor to the knowledge of the Guarantor is there threatened, any
action, suit or proceeding at law or in equity or by or before any governmental
authority (domestic or foreign) or any administrative agency which, if adversely
determined, would materially impair or affect the Guarantor's financial
condition or operations.
 
15.  If the Borrower defaults under any of the Loan Documents, and the Guarantor
pays Bank in full for all Indebtedness (as hereinafter defined), Bank agrees, at
the request of Guarantor, to: (i) endorse by allonge the Note (without recourse
or warranty) to Guarantor (or its nominee or designee); (ii) deliver or cause to
be delivered to Guarantor all Loan Documents held by or on behalf of the Bank,
and execute in favor of Guarantor or its designee assignment documentation, in
form and substance reasonably acceptable to Guarantor, at the sole cost and
expense of Guarantor, to assign the Loan and its rights under the Loan Documents
(without recourse, representations or warranties, except for representations as
to the outstanding balance of the Loan, Bank’s ownership of the Loan, and Bank’s
not having assigned or encumbered its rights in the Loan); (iii) deliver to
Guarantor (or its nominee or designee) executed originals of each of the Loan
Documents that are
 



  4

--------------------------------------------------------------------------------

 

 
in Bank’s possession; and (iv) assign and transfer to the Guarantor all of
Bank's right, title and interest in and to all security deposits, escrow
accounts, proceeds of impound accounts and all other cash amounts held by Bank
on behalf of the Borrower with respect to the Loan, if any (excluding any
amounts representing unfunded holdbacks of any portion of the Loan). In
connection with any such assignment, Guarantor shall assume the obligations of
Bank under the Loan Documents and agrees to indemnify and hold harmless Bank
from and against any and all claims arising under the Loan Documents from and
after the effective date of such assignment (except for claims arising from the
willful misconduct or fraud of Bank or from a breach or violation of Bank’s
representations). For the purposes of this Section 15, the term “Indebtedness”
shall mean, all obligations or indebtedness under the Loan Documents, including
but not limited to the outstanding principal balance of the Loan, together with
all accrued interest due thereon, reasonable Costs and Expenses of every kind
incurred by the Bank in (a) enforcing this Guaranty, (b) enforcing the Bank's
rights under the Loan Agreement, or any of the other Documents, and (c)
realizing on or protecting any collateral from time to time pledged for the Loan
or this Guaranty.
 
16.  Agrees that this Guaranty may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, and such
counterparts together constitute one and the same instrument. Signature and
acknowledgment pages may be detached from the counterparts and attached to a
single copy of this document to physically form one document.
 
17.  Agrees that this Guaranty amends and restates the Amended and Restated
Unconditional Guaranty Agreement dated February 6, 2001 from Guarantor in favor
of Bank.


IN WITNESS WHEREOF, the Guarantor has caused this Second Amended and Restated
Guaranty Agreement to be duly executed as of the date first above written.


WITNESSES:
 
OUTBACK STEAKHOUSE, INC., a
   
Delaware corporation
             
By:
 
       
, as its
     
 
             
(Corporate Seal)
             
“GUARANTOR”





# 2471509_v2



 



  5

--------------------------------------------------------------------------------

 



